                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
LATINA FULLER,

         Plaintiff,

    v.
                                        Civil Action File
HILLSTONE RESTAURANT GROUP,             No. 1:20-CV-1908-AT
INC.
d/b/a HOUSTON’S, and XYZ Corp.
Nos. 1-9

         Defendant.

         BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

     COMES NOW Hillstone Restaurant Group, Inc., defendant in

the above-styled civil action (hereinafter, “defendant”), and

files this brief in support of its motion for summary judgment

pursuant to Fed. R. Civ. P. 56 and Local Rule 56. In this case

involving a claimed fall, defendant is entitled to summary

judgment because defendant had no notice of a claimed substance

on the floor. Defendant had reasonable inspection procedures in

place and inspected the area of the claimed fall less than ten

to fifteen minutes before the claimed fall and there was no

foreign substance on the floor.

                                 FACTS

     This case concerns an alleged fall on Sunday, October 4,

2015 at a Houston’s restaurant on Peachtree Road. (Pltf Depo.

48:8-10; 56:18-19, Ex. 1). Before the day of the claimed

incident, Plaintiff had been to the subject restaurant at least



                                  -1-
ten times. (Pltf Depo. 54:15-25). On no other occasion did she

have any problem. (Pltf Depo. 55:12-15). She was familiar with

the bar area and generally ate at the bar area. (Pltf Depo.

55:3-11). On other visits before the subject incident she walked

from the bar to the women’s restroom using the same route she

took the day of the subject incident, which included walking

down the same steps that she took on the night of the subject

incident. (Pltf Depo. 55:22-25, 56:1-4).

    On the night of the incident, plaintiff arrived at the

restaurant around 9 p.m. (Pltf Depo. 60:3-6). She went to the

bar to place an order. (Pltf Depo. 58:3-12). Plaintiff’s

companions ordered alcoholic drinks but plaintiff claimed she

did not drink any alcoholic drink even though a companion

ordered a drink for her. (Pltf Depo. 58:14-24).

    After the group ordered an appetizer, the plaintiff got up

to use the restroom. (Pltf Depo. 58:10-59:24). She walked around

the bar to take the route she had previously traversed on other

occasions to walk to the restroom. (Pltf Depo. 60:19-25). The

intended path included traversal of a three-step walkway from

the bar to the dining room as pictures below show. (Pltf Depo.

60:19-25).




                               -2-
    The lighting was sufficient for plaintiff to see where she

was going; nothing about the lighting conditions in the


                               -3-
restaurant contributed to the plaintiff’s fall. (Pltf Depo.

61:24-25, 62:1-4). Immediately before plaintiff’s fall,

plaintiff was not distracted by any person or thing. (Pltf Depo.

63:9-11). Plaintiff did not have any problems moving her head up

and down or side to side. (Pltf Depo. 62:5-8). Plaintiff had no

problem with her vision that prevented her from normally seeing.

(Pltf Depo. 57:7-12). No employees of the defendant were present

in the immediate area of the plaintiff’s claimed fall at the

time of the fall.




    (Pltf Depo. 63:18-21).

    Plaintiff claimed not to clearly remember her fall but

stated that she fell at the bottom the three steps that led from

the bar area to the dining room. (Pltf Depo. 64:11-14, 67:10-

25). After the fall, plaintiff claimed the right side of her

pants were wet and surmised that there was a substance on the

floor. (Pltf Depo. 64:25, 65:1-5, 66:1-13). She does not know

what the substance was. (Pltf Depo. 71:8-9). Plaintiff however

did not see the claimed substance before her fall. (Pltf Depo.,

71:18-19). If plaintiff had looked down immediately before her

fall, she could have seen and avoided the claimed substance.

(Pltf Depo. 71:20 to 72:5).



                               -4-
    (Pltf Depo. 71:20 to 72:5).

    Plaintiff testified under her own lawyer’s examination that

she was looking “all around” before her fall:




    (Pltf Depo. 117:7-14).

    Plaintiff however, did not see the alleged substance.




    (Pltf Depo 117:22 to 118:1). Plaintiff therefore agreed

that she did not know that anyone else would have been able to

see the clamed substance because it was not visible.




                               -5-
(Pltf Depo. 118:13-20).

    Plaintiff had no idea how the alleged substance got on the

floor or how long it had been on the floor. (Pltf Depo. 73:2-9).

Nor did plaintiff have any knowledge that anyone in the

restaurant knew of the substance on the floor before the

plaintiff’s fall.




    (Pltf Depo. 66:25, 67:1-5). Moreover, plaintiff claimed the

alleged substance was not discoverable through the exercise of

reasonable care.




                               -6-
(Pltf Rog. Resp. 30, Ex. 2).

    Defendant had no superior knowledge of any water, liquid,

or substance on the restaurant floor before plaintiff’s fall.

Dep. Rivero, 63:6 to 65:7, Ex. 3; Aff. of Rivero ¶¶ 4-8, Ex. 4;

Aff. of Knowles, ¶¶ 4-8, Ex. 5). Defendant’s employees visually

inspected the restaurant floors and stairs throughout their

shifts. (Dep. Rivero, 63:6 to 65:7, Ex. 3; Aff. of Rivero ¶¶ 4-

8, Ex. 4; Aff. of Knowles, ¶¶ 4-8, Ex. 5). Employees of

defendant walked through the restaurant and looked to see that

the floors and stairs were clean and free of any spills and/or

debris. (Dep. Rivero, 63:15 to 64:1; 64:18 to 65:7. See also

Aff. of Rivero, ¶ 4, Aff. of Knowles, ¶ 4).




    (Dep. Rivero, 63:15 to 64:1).




                               -7-
    (Dep. Rivero, 64:18 to 65:7.     See also Aff. of Rivero, ¶ 4,

Aff. of Knowles, ¶ 4).

    On the date of plaintiff’s incident, then manager Rivero

and then hostess Knowles looked at all floors and stairs and

there were no spills, liquids, or debris. (Aff. of Rivero, ¶¶

4,5; Aff. of Knowles, ¶¶ 4,5). On the date of plaintiff’s

incident, no customers or guests of the restaurant complained to

then manager or then hostess of any of the floors or stairs

being slippery. (Aff. of Rivero, ¶ 4; Aff. of Knowles, ¶ 4).

    Approximately twenty minutes before the plaintiff fell,

then manager looked at the bar area floors and stairs including

the area where the plaintiff fell and there was no water,

liquid, or hazard on the floor or stairs at that time. (Aff. of

Rivero, ¶ 5).




                               -8-
    (Aff. of Rivero, ¶ 5).

    Approximately ten to fifteen minutes before the plaintiff

fell, then hostess looked at the bar area floors and stairs

including the area where the plaintiff fell and there was no

water, liquid, or hazard on the floor or stairs at that time.

(Aff. of Knowles, ¶ 5).




    (Aff. of Knowles, ¶ 5). Immediately after the plaintiff

fell, then manager and then hostess both saw the plaintiff

sitting on the floor near the bar area stairs, and then manager

and then hostess looked at the floor and there was no water,

liquid, or hazard that needed to be cleaned. (Dep. Rivero, 64:5-

14; Aff. of Knowles, ¶ 6).




                               -9-
    (Dep. Rivero, 64:5-14; Aff. of Knowles, ¶ 6). The then

manager and hostess walked up and down the bar area stairs

without any problem. (Aff. of Rivero, ¶ 7; Aff. of Knowles, ¶

6). Within minutes after the claimed fall, then manager and

hostess saw the plaintiff sitting on the floor, and then manager

and hostess saw multiple other guests and employees walk through

the area and up and down the stairs where plaintiff fell without

incident. (Aff. of Rivero, ¶ 8; Aff. of Knowles, ¶ 8).

    While the defendant is sympathetic to the plaintiff’s fall,

a business owner is not an insurer of safety of persons on the

premises. The evidence establishes that defendant was faultless,

had in place and followed reasonable inspection procedures on

the night of the incident, and had no knowledge of an alleged

substance on the floor. The evidence shows that that there was

nothing on the floor that caused or contributed to plaintiff’s

claimed fall.

                ARGUMENT AND CITATION TO AUTHORITY

    The mere fact that an accident happened and that a

plaintiff claims injury affords no basis for recovery against a

defendant unless the plaintiff carries the burden of proof

showing that such accident, and any resulting damages, were

caused by specific acts of negligence on the part of that

defendant. See McQuaig v. Tarrent, 269 Ga. App. 236, 237 (2004);

Cromer v. Hodges, 216 Ga. App. 548, 549 (1995); Wilkerson v.


                               - 10 -
Alexander, 208 Ga. App. 83, 85 (1993); see also Davis v.

Blockbuster, Inc., 258 Ga. App. 677 (2002); Shortnacy v. North

Atlanta Internal Medicine, 252 Ga. App. 321, 325 (2001). "In

everyday life, persons are required to negotiate floors, steps,

and doorways."   See Ponder v. Brooks, 256 Ga. App. 596, 598

(2002); see also Yasinac v. Colonial Prop., 246 Ga. App. 484,

485 (2000); see also Wright v. JDN Structured Fin., 239 Ga. App.

685 (1999).

     "Negligence is not to be presumed, but is a matter for

affirmative proof."   Cagle v. Ameagle Contractors, 209 Ga. App.

712 (1993). "To recover damages in a tort action, a plaintiff

must prove that the defendant's negligence was both the 'cause

in fact' and the 'proximate cause' of [the] injury."          Atlanta

Obstetrics &c. Group v. Coleman, 260 Ga. 569, 570 (1990); Talley

v. City Tank Corp., 158 Ga. App. 130, 134 (1981). “With respect

to factual causation (often referred to as the causal ‘link’ or

‘connection’ between an act or omission and an event), we have

held that ‘[t]he defendant's conduct is not a cause of the

event, if the event would have occurred without it.’          Prosser,

Law of Torts (4th ed.1971), 239."          Gen. Motors Corp. v. Davis,

141 Ga. App. 495, 496 (1977).

I.   SUMMARY JUDGMENT STANDARD.

     When a party's pleadings, affidavits, other materials

admissible in evidence establish that there is no genuine


                                  - 11 -
dispute of material facts and that the movant is entitled to

judgement as a matter of law, summary judgement should be

granted. Fed R. Civ. P. 56(c). There is a “genuine” dispute as

to a material fact if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” FindWhat

Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)) The moving party bears the burden of showing the absence

of a genuine issue of material fact while viewing the evidence

in the light most favorable to the nonmovant. Adickes v. S. H.

Kress & Co., 398 U.S. 144, 157 (1970); Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

      After a motion for summary judgment has been properly

supported, the nonmovant must present affirmative evidence “from

which a jury might return a verdict in his favor” and that

demonstrates the presence of “a genuine issue of fact that

requires a trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 257 (1986). “A mere ‘scintilla’ of evidence supporting the

opposing party's position will not suffice; there must be enough

of a showing that the jury could reasonably find for that

party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990)

(quoting Anderson, 477 U.S. 24).

II.   DISCOVERY MATERIALS FROM STATE COURT CASE ARE ADMISSIBLE IN
      EVIDENCE.




                                - 12 -
    The plaintiff originally filed a claim against Hillstone in

the State Court for Fulton County on or about July 31, 2017, and

captioned as Latina Fuller v. Hillstone Restaurant Group, Inc.,

d/b/a Houston’s, and XYZ Corp. Nos. 1-9, Civil Action File No.:

17EV003613 (hereinafter, “state court action”). Defendant filed

a motion for summary judgment on October 31, 2019. Rather than

respond to the motion, the plaintiff dismissed her case on

November 25, 2019.   The plaintiff filed a renewed complaint in

State Court of Fulton County on March 31, 2020, which the

defendant removed to federal court.      O.C.G.A. § 9-2-61; 28

U.S.C. §§ 1332, 1441, 1446.

    a.   Depositions from the state court case may be used to
         the same extent as if taken in this action.

    The discovery materials from the state court case,

including the deposition of the plaintiff and of defendant’s

employee are admissible evidence that the court should consider.

Fed. R. Civ P. 56(c); Fed. R. Civ. P. 32(a)(8).     A deposition

from an earlier-filed action may be used to the same extent as

if taken in the later action if it involves the same subject

matter between the same parties or as allowed by the Federal

Rules of Evidence. Fed. R. Civ. P. 32(a)(8).     “These

requirements have been construed liberally in light of the twin

goals of fairness and efficiency.” Walker v. Blitz USA, Inc.,

2009 WL 10669635 at * 3 (N.D. Ga. Feb. 24, 2009) quoting (Hub v.



                                - 13 -
Sun Valley Co., 682 F.2d 776, 778 (9th Cir. 1982)). Courts have

interpreted the test of “same subject matter” to mean a

“substantial identity of issues.” Id; Hub, 682 F.2d at 778; In

re Paramount Payphones, Inc., 256 B.R. 341, 343 (Bankr. M.D.

Fla. 2000).

     b.   Statements of the plaintiff are not hearsay and are
          admissible.

     Statements of the plaintiff offered against the plaintiff

are not hearsay and are admissible against the plaintiff.        Fed.

R. Evid. 801(d)(2).     U.S. for Use and Benefit of Carter

Equipment Co., Inc. v. H.R. Morgan, Inc., 544 F.2d 1271, 1273

(5th Cir. 1977) “[S]tatements made out of court by a party-

opponent are universally deemed admissible when offered against

him.”) (internal citations omitted).

     In this case, in defendant supported the instant motion

with deposition testimony of the plaintiff and of defendant’s

employee from the state court action.      The parties and issues in

this litigation are identical to those in the state court

action.   Accordingly, the deposition testimony of the plaintiff

and of defendant’s employee may be used to support this motion

for summary judgment.    Further, a statement of the plaintiff,

offered against the plaintiff is admissible.     Fed. R. Evid.

801(d)(2).

III. DEFENDANT DID NOT BREACH ANY DUTY TO THE PLAINTIFF.



                                  - 14 -
    A premises owner is not an insurer of an invitee’s safety.

Delk v. Quiktrip Corp., 258 Ga. App. 140 (2002); Hillcrest

Foods, Inc. v. Kiritsy, 227 Ga. App. 554 (1997); Farmer v.

Wheeler/Kolb Mgmt. Co., 224 Ga. App. 834 (1997); Barksdale v.

Nuwar, 203 Ga. App. 184 (1992). "The mere ownership of land or

buildings does not render one liable for the injuries sustained

by the persons who have entered thereon or therein."   See Hudson

v. J.H. Harvey Co., 244 Ga. App. 479 (2000); see also Hadaway v.

Cooner Enter., Inc., 172 Ga. App. 113 (1984).

    The evidence shows that defendant did not have superior

knowledge of the hazard that caused the claimed fall. See Norman

v. Jones Lang LaSalle Americas, Inc., 277 Ga. App. 621, 623

(2006). Plaintiff must prove that (1) defendant had actual or

constructive knowledge of the hazard and (2) plaintiff lacked

knowledge of the hazard despite her exercise of ordinary care

and that this lack of knowledge was due to conditions within the

restaurant's control. Id. at 623-24. Hence, where there is no

hazard upon the premises, where the defendant has no knowledge

of the hazard, or where the plaintiff has equal knowledge the

alleged hazard, the plaintiff’s claim fails as a matter of law.

Owens v. DeKalb Med. Ctr., Inc. 253 Ga. App. 19, 21 (2001).

    Here, plaintiff’s testimony shows that defendant did not

have actual or constructive knowledge of any foreign substance.

Plaintiff has no idea how long the alleged liquid substance was


                               - 15 -
on the floor before she fell or how the liquid substance came to

be on the floor. (Pltf Depo. 73:2-9). Plaintiff has no

information or knowledge that anyone from the restaurant knew

that the alleged liquid substance was on the floor before

plaintiff’s claimed fall. (Pltf Depo. 66:25, 67:1-5). Plaintiff

claimed the alleged substance could not have been discovered

through reasonable care. (Pltf Rog. Resp. 30).   Defendant had in

place and followed reasonable inspection procedures and had no

notice of a claimed substance on the floor. (Dep. Rivero, 63:15

to 64:1; 64:18 to 65:7; Aff. of Rivero ¶¶ 4-8; Aff. of Knowles,

¶¶ 4-8). Accordingly, defendant is entitled to judgment as a

matter of law.

IV.   DEFENDANT LACKED KNOWLEDGE OF ANY HAZARD OR FOREIGN
      SUBSTANCE ON THE RESTAURANT FLOOR.

      Before an owner can be held liable for a slippery condition

produced by the presence of a foreign substance, it is necessary

that admissible evidence should show that owner was aware of the

substance or would have known of its presence had owner

exercised reasonable care. Alterman Foods, Inc. v. Ligon, 246

Ga. 620, 622 (1980)(citing Conaway v. McCrory Stores, 82 Ga.

App. 97, 101 (1950)); Boatright v. Rich's, Inc., 121 Ga. App.

121 (1970))(internal quotations omitted). Thus, only “when the

perilous instrumentality is known to the owner or occupant and

not known to the person injured that a recovery is permitted.”




                                - 16 -
Id. (quoting Sears, Roebuck & Co. v. Reid, 132 Ga. App. 136, 138

(1974)).

    A proprietor is permitted a reasonable time to exercise

care in inspecting the premises and maintaining them in a safe

condition. Winn-Dixie Stores v. Hardy, 138 Ga. App. 342 (1976).

However, the proprietor is under no duty to continuously patrol

the premises in absence of facts showing that the premises are

unusually dangerous. Alterman, 246 Ga. at 622. In this case, the

undisputed evidence shows that the alleged liquid substance,

assuming a substance was on the floor, was not on the floor

sufficient time for defendant to discover such condition and

defendant’s inspections were reasonable as a matter of law.

    A. Defendant is not liable for a claimed substance that its
       employees could not detect.

    Plaintiff at one point contended that she slipped on a

liquid substance that she could not have seen from a standing

position because it was clear. (Pltf Depo. 117:22-25, 118:1).




    (Pltf Depo. 117:22-25, 118:1). If plaintiff could not have

seen the substance it could not have been detected through the

exercise of reasonable care, then defendant could not have seen




                               - 17 -
it such that the alleged substance could have been removed.

(Pltf Rog. Resp. 30).

    A defendant business is not liable to its invitees for

conditions that are difficult to detect. Hardee’s Food Sys.,

Inc. v. Green, 232 Ga. App. 864 (1998). In Hardee’s the Georgia

Court of Appeals addressed the plaintiff’s burden in

establishing constructive knowledge in cases of allegedly

invisible substances and affirmed the grant of summary judgment

to the defendant restaurant because plaintiff failed to show

that the restaurant had constructive knowledge of any foreign

substance. Id. at 865. The court explained, “[T]he employee must

have been in a position to have easily seen the substance and

removed it.”   Id. at 867. The plaintiff testified in that case

that the grease on which she allegedly slipped was invisible and

thus would not be discovered through a reasonable visual

inspection of the area. Id. The court held that these facts

required summary judgment to the defendant restaurant. Inasmuch

as the purported hazard was not readily visible to plaintiff,

she did not establish that defendant's employee could have

easily seen and removed it. Id. Thus, “[S]howing that an

employee was merely working in the area of a foreign substance

is not enough. The employee must have been in a position to have

easily seen and removed the substance.” Lovins v. Kroger Co.,




                                - 18 -
236 Ga. App. 585, 586 (1999) (citing Hardee’s, 232 Ga. App. at

866).

     Similarly, in Haskins v. Piggly Wiggly Southern, 230 Ga.

App. 350, 351-52 (1998), the court of appeals affirmed summary

judgment to defendant grocery store in a case where plaintiff

claimed that she slipped on water in the defendant’s store. The

plaintiff testified that had she looked down at the floor when

she slipped she would not have been able to see the water and

that the water could not be seen from a standing position. Id.

at 351. The plaintiff also testified that she could not say how

long the water had been on the floor. Summary judgment was

proper to defendant because the plaintiff’s testimony

demonstrated that any claimed water had not been on floor for

sufficient time to allow knowledge to be imputed to defendant,

or that defendant could easily have seen it and removed it.

Numerous other Georgia cases applied the well-established

principle that a defendant is not liable for conditions that

could not be detected. See also Brown v. Host/Taco Joint

Venture, 305 Ga. App. 248 (2010) (affirming summary judgment to

restaurant in case where plaintiff testified that grease spot on

which he fell was not easily visible and plaintiff could not say

how long the spot had been on the floor); Mucyo v. Publix Super

Markets, Inc., 301 Ga. App. 599, 601 (2009) (affirming summary

judgment to grocery store in case where plaintiff claimed that


                               - 19 -
she slipped on water that was not visible from a standing

position because plaintiff failed to show that employee could

have seen the substance and removed it before the plaintiff’s

fall); Bolton v. Wal Mart Stores, Inc., 257 Ga. App. 198, 198

(2002) (affirming summary judgment to store on claim by

plaintiff that she slipped in clear substance at store when

plaintiff testified, “[b]etween the lights and the color of that

floor and where it was at, I would have never seen it in a

million years.”); Chastain v. CF Georgia N. Dekalb L.P., 256 Ga.

App. 802, 803 (2002) (affirming summary judgment to mall owner

and cleaning service in case where plaintiff testified that the

water on which she slipped was not visible by plaintiff or

anyone else from a standing position); Brown v. Publix

Supermarkets, Inc., 2015 WL 11022704 at *3 (N.D. Ga. Jan. 7,

2015) (granting summary judgment where defendant had no

constructive knowledge of claimed hazard).

    As in the cases cited above, the plaintiff in the case at

bar contended that she slipped on a liquid substance that she

could not see from a standing position because it was clear.

Defendant’s employees cannot be expected to see or remove a

substance that could not have been seen by the employees.

Accordingly, defendant cannot be found to have knowledge of any

hazard or foreign substance and is not liable to the plaintiff.




                               - 20 -
    B. Defendant had no actual knowledge of any foreign
       substance.
    In this case, defendant did not have actual knowledge of

any alleged foreign substance. The former employees who

patrolled the restaurant stated there was no water, liquid, or

hazard on the floor or stairs when they looked minutes before

plaintiff’s claimed fall. (Dep. Rivero, 63:6 to 64:4; Aff. of

Rivero, ¶¶ 4,5; Aff. of Knowles, ¶¶ 4,5). Further, immediately

after the plaintiff fell, then employees looked at the floor and

stairs and there was no water, liquid, or hazard that needed to

be cleaned. (Dep. Rivero, 64:5-14; Aff. of Knowles, ¶ 6). Since

the evidence shows the absence of a claimed foreign substance at

the time of plaintiff’s fall defendant did not have actual

knowledge of any foreign substance.

    C. The evidence shows the alleged substance, assuming there
       was such, was not on the floor for a sufficient amount of
       time that defendant had constructive knowledge of the
       substance.
    In cases that involve a foreign substance on a floor, a

defendant is entitled to summary judgment when the substance is

on the floor less than fifteen to twenty minutes unless it has

actual notice of the alleged hazard. Wallace v. Wal-Mart Stores,

Inc., 272 Ga. App. 343, 345 (2005) (inspection conducted fifteen

to twenty minutes before fall adequate as a matter of law);

Quarles v. Georgia Service Systems, LLC, 263 Ga. App. 563, 565

(2003) (finding that inspection of mat outside of restaurant one



                               - 21 -
hour and fifteen minutes prior to plaintiff's fall was

reasonable as a matter of law); Super Discount Markets v. Clark,

213 Ga. App. 132, 133-34 (1994) (inspection occurred fifteen to

twenty minutes prior to incident reasonable as a matter of law);

Smith v. Winn-Dixie Atlanta, Inc., 203 Ga. App. 565 (1992);

Mazur v. Food Giant, Inc., 183 Ga. App. 453 (1987).

    These decisions are based on the courts’ acknowledgment

that a proprietor cannot be expected to continuously monitor or

patrol a store in search of hazards. See, e.g., Rush v. Food

Giant, Inc., 183 Ga. App. 388 (1987) (“[T]he proprietor is under

no duty to continuously patrol the premises … .”). Where there

is evidence “showing that a reasonable inspection procedure is

in place and had been followed, normally no actionable

constructive knowledge can be attributed to the proprietor.”

Ingles Markets, Inc. v. Rhodes, 340 Ga. App. 769, 771 (2017)

(inspections of a grocery store where spills are common within

15 minutes are reasonable as a matter of law); Roberts v. Wal-

Mart Stores, Inc., 287 Ga. App. 316, 318 (2007) (grant of

summary judgment affirmed when store inspected aisle thirty and

fifteen minutes before hazard allegedly caused injury); Bolton

v. Wal-Mart Stores, Inc., 257 Ga. App. 198, 200 (2002)

(plaintiff failed to establish constructive knowledge where

employee stated in affidavit that he was in area ten to fifteen

minutes before accident and did not see spill); Muhammad v. Wal-


                               - 22 -
Mart Stores E., L.P., No. 1:13-CV-2124-CAP, 2014 WL 11822790, at

*2 (N.D. Ga. Nov. 21, 2014) (inspection within 15 minutes

reasonable as a matter of law).

    Here, plaintiff testified she had no idea how long the

substance was on the floor before she fell or how the substance

came to be on the floor. (Pltf Depo. 73:2-9). Further, the

evidence shows that the restaurant had inspection procedures in

place at the time of plaintiff’s claimed fall. Restaurant

employees inspected all floors and stairs by looking at the

floors and stairs to make sure that all floors and stairs were

clean and free of any spills and/or debris while the employees

went about their other work duties. (Dep. Rivero, 63:6 to 64:1;

Aff. of Rivero, ¶ 4; Aff. of Knowles, ¶ 4). Further, restaurant

employees walked in the area of plaintiff’s claimed fall

approximately ten to fifteen minutes before plaintiff’s fall and

there was nothing on the floor. (Aff. of Rivero, ¶¶ 4, 5; Aff.

of Knowles, ¶¶ 4,5). Immediately after plaintiff’s claimed fall

while plaintiff still sat on the floor, the employees looked at

the floor and stairs and there was no substance that needed to

be cleaned. (Dep. Rivero, 64:5-14; Aff. of Knowles, ¶ 6).

    In this case, the evidence shows that this defendant did

not have any superior knowledge of any claimed substance on the

restaurant floor in the path of the plaintiff at the time of the

alleged incident. Instead, the evidence shows that defendant


                                  - 23 -
conducted reasonable inspections as a matter of law and those

inspections did not and could not have revealed the alleged

substance that was not visible. Accordingly, defendant did not

have actual or constructive knowledge of the alleged liquid

substance which plaintiff claimed caused her fall so defendant

is entitled to judgment as a matter of law.

                           CONCLUSION

    Defendant respectfully requests summary judgment as

defendant did not breach a duty to the plaintiff and did not

proximately cause any injury or damage to the plaintiff.

Defendant is entitled to judgment as a matter of law because the

evidence shows that defendant did not have knowledge of the

alleged liquid substance plaintiff claims was involved in her

slip. The evidence shows that defendant engaged in reasonable

inspections as a matter of law; that the area of the claimed

fall was inspected; and there was foreign substance on the floor

in the area where the plaintiff fell. Accordingly, because the

evidence shows that defendant did not have superior knowledge of

any foreign substance, summary judgment is proper.

                              Respectfully submitted,

                              DREW, ECKL & FARNHAM, LLP

                              /s/ Patrick J. Ewing
                              G. RANDALL MOODY
                              Georgia Bar No. 517702
                              PATRICK J. EWING
                              Georgia Bar No. 669491


                               - 24 -
                       CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of

the within and foregoing BRIEF IN SUPPORT OF SUMMARY JUDGMENT

upon all parties concerned via the court’s e-filing system which

will automatically send email notification of such filing to the

attorneys or parties of record:

                      Brandyn L. Randall, Esq.
                      Morgan & Morgan Atlanta, Pllc
                      Post Office Box 57007
                      Atlanta, GA 30343

       This 12th day of August 2020.

                                Respectfully submitted,

                                DREW, ECKL & FARNHAM, LLP


                                 /s/ Patrick J. Ewing
                                G. RANDALL MOODY
                                Georgia Bar No. 517702
                                PATRICK J. EWING
                                Georgia Bar No. 669491
303 Peachtree Street NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400 – phone
(404) 876-0992 – fax
moodyr@deflaw.com
ewingp@deflaw.com
9873230/1
06440-129020




                                  - 25 -
